Case: 20-10460     Document: 00515789795         Page: 1     Date Filed: 03/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                          March 22, 2021
                                  No. 20-10460                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alfredo Trejo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-374-3


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Alfredo Trejo pleaded guilty pursuant to a plea agreement to
   conspiracy to possess with intent to distribute 50 grams or more of
   methamphetamine.        Although Trejo’s plea agreement included a
   comprehensive waiver of his right to appeal, his arguments challenging the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10460      Document: 00515789795          Page: 2    Date Filed: 03/22/2021




                                    No. 20-10460


   district court’s failure to order a competency hearing falls within an
   exception to the appeal waiver for challenges to the voluntariness of his guilty
   plea. Accordingly, the Government’s motion to dismiss based on the appeal
   waiver is DENIED.
          Because Trejo’s attorney never filed a motion requesting a
   competency hearing, we “must determine whether the district court abused
   its discretion in failing sua sponte to order one.” United States v. Davis, 61
F.3d 291, 303 (5th Cir. 1995). The fact that Trejo had made two attempts to
   die by suicide and had been diagnosed with depression, anxiety, and
   schizophrenia does not suffice to mandate a competency hearing. See id.; see
   also United States v. Mitchell, 709 F.3d 436, 439-41 (5th Cir. 2013). Although
   Trejo complains that the magistrate judge twice continued his guilty plea
   hearings because of Trejo’s conduct and statements, the record shows that
   the magistrate judge perceived Trejo as difficult, rather than incompetent.
   There is no evidence that Trejo had been previously deemed incompetent,
   and, based on his demeanor and responses during the hearing on his motion,
   the court could reasonably determine there were no present competency
   concerns. See Davis, 61 F.3d at 304. Moreover, Trejo’s colloquy with the
   court reflected his understanding of the nature and consequences of the
   proceedings against him and his ability to assist counsel in his own defense.
   See 18 U.S.C. § 4241(a).
          The judgment of the district court is AFFIRMED.




                                          2